Citation Nr: 0322702	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for nasopharyngeal 
carcinoma, to include as secondary to exposure to herbicide 
agents.  

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board initially reviewed the case and determined that 
additional evidentiary development was necessary.  
Accordingly, in January 2003, pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)), the Board requested 
that the additional evidentiary development be undertaken by 
its internal development team.  The requested development has 
been completed, and the case has been returned to the Board 
for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam War era from August 1971 to December 1971.  

3.  The veteran has been diagnosed with nasopharyngeal 
carcinoma.  

4.  The objective medical evidence includes a medical opinion 
establishing a nexus or link between the veteran's diagnosed 
nasopharyngeal carcinoma and his active service, to include 
exposure to herbicide agents therein.  


CONCLUSION OF LAW

Nasopharyngeal carcinoma was incurred as a result of the 
veteran's active service, to include exposure to herbicide 
agents therein.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (20021); 38 U.S.C. 
§ 1116(f), as amended by Pub. L. No. 107-103, 115 Stat. 976 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he incurred 
nasopharyngeal carcinoma as a result of his active service, 
to include exposure to herbicide agents therein.  
Accordingly, he maintains that service connection for 
nasopharyngeal carcinoma is warranted.  In such cases, the VA 
has a duty to assist the veteran in developing evidence 
necessary to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for service 
connection for nasopharyngeal carcinoma, to include as 
secondary to exposure to herbicide agents.  The veteran has 
also been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case, and in correspondence to the veteran dated in January 
2000, November 2000, April 2003, and May 2003 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for service connection.  
Further, in light of the Board's decision in this case, any 
identified deficiencies would not be prejudicial to the 
veteran's claim, and would therefore constitute harmless 
error at most.  The record reflects that by correspondence 
dated in April and May 2003, the veteran was advised of the 
development to be undertaken by the Board, and of any 
additional evidence he may wish to submit.  The Board finds 
that the veteran has effectively been advised of the evidence 
necessary to substantiate his claim for service connection 
for nasopharyngeal carcinoma, to include as secondary to 
exposure to herbicide agents.  Via the above-captioned 
documents, the veteran was advised of the relevant statutes 
and regulations as were applicable to his claim, and of his 
rights and duties under the VCAA.  In view of the nature of 
the claimed disability at issue here, as well as the evidence 
already obtained, particularly with regard to the Board's 
determination in this case, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for service connection, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed to the extent practicable.  In short, the Board 
finds that all evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for nasopharyngeal carcinoma, to include as secondary to 
herbicide exposure, has been obtained.  The evidence of 
record includes the veteran's service medical records, post 
service clinical treatment records, statements offered by the 
veteran in support of his claim, and reports of VA rating 
examinations.  The Board observes that the veteran declined 
the opportunity to appear before either a Veterans Law Judge 
or before a Hearing Officer in order to present personal 
hearing testimony in support of his claim.  

Here, the Board finds that the veteran's post-service 
clinical treatment records when viewed in conjunction with VA 
rating examination reports provide a sufficiently accurate 
picture of the nature of his diagnosed nasopharyngeal 
carcinoma so as to allow for equitable determination of the 
issue of entitlement to service connection without requiring 
further attempts to obtain additional clinical treatment 
records which may not be available.  Accordingly, in light of 
the foregoing, the Board concludes that attempting to 
schedule the veteran for a further rating examination or to 
obtain additional clinical treatment records would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the veteran's claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate his claim for service 
connection for nasopharyngeal carcinoma.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  

As noted, pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board requested that the additional 
evidentiary development be undertaken by its internal 
development team.  Such development was completed, and the 
veteran was provided all required notice of such development 
under the regulations then extant.  Since the time that the 
evidentiary development was undertaken, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit issued 
a decision which essentially precludes the Board, absent a 
signed waiver, from adjudicating an appeal in which further 
evidentiary development has been undertaken following review 
by the agency of original jurisdiction.  Such is particularly 
applicable where there may be some question as to whether or 
not the newly developed evidence would allow for a full grant 
of the benefits sought.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In light of the Board's determination in this 
case which effectively constitutes a full grant of the 
benefit sought, however, it is unnecessary to remand the case 
back to the RO for readjudication.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

In addition, under regulations previously in effect, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and has (had) a disease listed at 38 C.F.R. § 3.309(e) (2001) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2001).  On 
December 27, 2001, however, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
("Act" or "the Act"), Public Law 107-103, 115 Stat. 976 
(2001).  Pursuant to this new law, codified at 38 U.S.C.A. 
§ 1116(f), as amended by § 201(c) of the Act, all veterans 
who served in Vietnam during the Vietnam War era are now 
presumed to have been exposed to herbicide agents.  The new 
law became effective from December 27, 2001.  Such 
presumption of exposure to herbicide agents has been changed 
in the appellant's favor.  In any event, as this case does 
not turn on whether or not the veteran was actually exposed 
to an herbicide agent, to include Agent Orange, but rather 
the result of such exposure, such exposure is to be presumed.  
It does not, however, otherwise affect the outcome of this 
case as will be explained below.  

In order for a claim for service connection for a disorder, 
disease, or death, claimed to be the result of herbicide 
exposure to be substantiated, two elements must still be 
satisfied.  First, it must be shown that the veteran served 
in the Republic of Vietnam during the Vietnam War era.  See 
38 U.S.C.A. § 1116 (West Supp. 2002); 38 C.F.R. § 3.307(a)(6) 
(2002).  Second, the veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(c) 
(2002).  The diseases associated with exposure to certain 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  The Secretary of the VA has, however, 
specifically determined that presumption for service 
connection for certain diseases is not warranted.  See 67 
Fed. Reg. 42,600, 42,605 (June 24, 2002).  It is unclear, 
however, if nasopharyngeal carcinoma falls within such 
category.  In any event, notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5,98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection by proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In the present case, the record reflects that the veteran 
served in the Republic of Vietnam during the Vietnam War era 
from August 1971 to December 1971, and was awarded the 
Vietnam Service Medal in addition to the Bronze Star Medal.  
It is therefore established that he was exposed to Agent 
Orange or other herbicide agents during that period.  

Historically, the veteran's claim for service connection for 
nasopharyngeal carcinoma, to include as secondary to exposure 
to herbicide agents, was denied pursuant to a February 2001 
rating decision.  At that time, it was determined that while 
the veteran had been diagnosed with nasopharyngeal carcinoma 
he had failed to produce any medical evidence sufficient to 
establish a medical nexus between that disease and any other 
incident of his active service.  The RO did not endeavor to 
distinguish between nasopharyngeal carcinoma and those 
diseases presumptively associated with exposure to herbicide 
agents as set forth at 38 C.F.R. §§ 3.307 and 3.309(e).  In 
any event, the veteran perfected a timely appeal, and in 
January 2003, the Board itself undertook additional 
evidentiary development in order to assist the veteran 
substantiate his claim for service connection.  

Such development included obtaining pertinent clinical 
treatment records as identified by the veteran and scheduling 
the veteran to undergo a VA rating examination for purposes 
of determining whether it was at least as likely as not that 
any diagnosed nasopharyngeal carcinoma was incurred as a 
result of the veteran's active service, to include herbicide 
exposure therein.  The requested development was completed as 
directed, and in addition to securing voluminous clinical 
treatment records, a medical opinion addressing the etiology 
of the veteran's nasopharyngeal carcinoma was obtained.  The 
Board finds that such evidence is sufficient to form a proper 
basis upon which to adjudicate the veteran's claim for 
service connection.  Accordingly, the Board will proceed with 
its review of the veteran's appeal at this time.  

Private clinical treatment records dating from January 2000 
through June 2003 disclose that the veteran was diagnosed 
with nasopharyngeal carcinoma, also described as naso-
esophageal cancer during that period.  A treatment note dated 
in June 2000 shows that the veteran's symptoms first began 
approximately June 1999, and that the veteran's treatment, 
consisting of chemotherapy and medication, began shortly 
thereafter.  In addition, the treatment records contain 
medical references characterizing the veteran's diagnosed 
cancer as a type of soft-tissue carcinoma.  The clinical 
treatment records do not, however, contain any medical 
opinion addressing the etiology of the veteran's 
nasopharyngeal carcinoma.  

As noted, pursuant to the Board's Development Memorandum of 
January 2003, the veteran underwent a VA rating examination 
in April 2003.  The report of that examination discloses that 
the examiner thoroughly reviewed the veteran's claims file.  
He noted that the records showed that a mass appearing in the 
left nasopharyngeal area with extension into the cavernous 
sinus was discovered in or about May 1999.  A biopsy 
conducted at that time disclosed a nasopharyngeal carcinoma.  
During the veteran's period of treatment, he lost significant 
weight and strength, and experienced a great deal of chronic 
pain.  The veteran's treatment was ongoing, according to the 
examining physician.  The examiner concluded with a diagnosis 
of nasopharyngeal carcinoma of the left side of the veteran's 
nasopharyngeal area involving the cavernous sinus, treated by 
radiation and chemotherapy with severe emaciation and wasting 
with 100 pounds of weight loss.  According to the examiner, 
after completely reviewing the veteran's claims file, he 
offered the opinion that the nasopharyngeal carcinoma was at 
least as likely as not related to Agent Orange exposure while 
the veteran was in Vietnam.  Such was described in a report 
to the Secretary of the VA authored by Admiral E. R. Zumwalt, 
Jr., dated in March 2001.  Further, the examiner stated that 
the tumor was located in the postnasal area more than the 
pharynx.  Although it was a nasopharyngeal cancer, such could 
be construed as being from part of the respiratory system.  
Such was characterized as an extremely rare form of cancer, 
and a large volume of statistics had yet to be developed on 
that particular type of malignancy.  Accordingly, the 
examiner concluded that the nasopharyngeal carcinoma was 
incurred as a result of the veteran's active service.  

The Board has carefully considered the foregoing, and after 
resolving reasonable doubt in the veteran's favor, concludes 
that the evidence supports a grant of service connection for 
nasopharyngeal carcinoma, to include as secondary to 
herbicide exposure.  Here, the Board recognizes that 
"nasopharyngeal carcinoma" is not explicitly listed among 
those disease which are presumptively associated with 
herbicide exposure.  It has, however, been described in the 
clinical treatment records as a soft tissue carcinoma and in 
the VA rating examination report as having to do with the 
respiratory system.  Here, the Board finds sufficient 
evidence to warrant a finding that the veteran's particular 
nasopharyngeal carcinoma falls within those categories of 
diseases presumptively associated with herbicide exposure in 
that such cancer has been described as involving both the 
soft tissues and respiratory system.  See 38 C.F.R. 
§ 3.309(e).  

Further, the Board observes that there is no objective 
medical evidence of record to contradict the finding offered 
by the VA rating examiner in the report of April 2003.  
Therefore, absent any persuasive medical evidence to the 
contrary, the Board finds that a grant of service connection 
for nasopharyngeal carcinoma, to include as secondary to 
herbicide exposure is warranted.  The veteran's appeal is 
granted accordingly.  




ORDER

Service connection for nasopharyngeal carcinoma is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

